DETAILED ACTION
This Office action for U.S. Patent Application No. 16/938,411 is responsive to the Request for Continued Examination filed 14 February 2022, in reply to the Final Rejection of 13 September 2021.
Claims 1, 2, and 5–20 are pending.
In the previous Office action, claim 6 was objected to for a grammatical informality.  Claims 8, 10, 16, and 17 were objected to under 37 C.F.R. § 1.75(i) for improper formatting.  Claims 1, 2, 5–14, and 17–20 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2020/0351543 A1 (“Kerofsky”) in view of U.S. Patent Application Publication No. 2011/0304772 A1 (“Dasher”) and in view of U.S. Patent No. 10,582,117 B1 (“Tanaka”).  Claim 15 was rejected under 35 U.S.C. § 103 as obvious over Kerofsky, Dasher, Tanaka, and U.S. Patent Application Publication No. 2015/0350565 A1 (“Rapport”).  Claim 16 was rejected under 35 U.S.C. § 103 as obvious over Kerofsky in view of Dasher, Tanaka, Rapport, and U.S. Patent Application Publication No. 2011/0043644 A1 (“Munger”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been 14 February 2022 has been entered.

Response to Amendment
Applicant’s amendments to the claims have been considered.  The objections to the claims are withdrawn.

Response to Arguments
Applicant's arguments filed with respect to the independent claims have been fully considered but they are not persuasive. Claims 1 and 17 are amended to recite that the neural network identifies the region of interest “using an audio component of the video stream”.  Applicant asserts that Kerofsky does not teach this limitation, and that a Tanaka “dedicated feed from a specific audio source in the conference room” does not qualify as the claimed audio component nor “the audio provided in the digital transport stream to a display device” in Kerofsky.  The examiner disagrees.  With respect to the alleged failure of Kerofsky to teach the claimed limitation, Tanaka, not Kerofsky, was cited for the principle of the use of the neural network to identify the ROI.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).  With respect to the alleged incompatibility of Tanaka with the claimed invention and with Kerofsky, Figure 4 of Tanaka illustrates the microphones used as the source for the direction of sound functionality 113 as also output to a far-end system, as an audio component of a multimedia stream.  Tanaka 4:24–54.  Claims 1 and 17 do not require the neural network or even the vision enhancement system to be integrated with a display .

 Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5–14, and 17–20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0351543 A1 (“Kerofsky”) in view of U.S. Patent Application Publication No. 2011/0304772 A1 (“Dasher”) and in view of U.S. Patent No. 10,582,117 B1 (“Tanaka”).
Kerofsky, directed to video zooming, teaches with respect to claim 1 a method for modifying a video stream for display on a display device, comprising:
receiving a request at a vision enhancement system to display a video stream . . . (¶¶ 0041–42, activation of tracking function; ¶ 0083, user selecting Picture-in-Picture (PIP) mode)
identifying an unmodified region of interest (ROI) in a current video frame of the video stream (¶ 0041, determining object to be tracked);
tracking, with the vision enhancement system, a location of the unmodified ROI in each of the video frames of the video stream subsequent to the current frame (¶¶ 0041–42, tracking object)
magnifying, with the vision enhancement system, the unmodified ROI by a prescribed amount in at least some of the video frames in which the unmodified ROI is being tracked to produce a magnified ROI corresponding to an unmodified ROI (¶¶ 0042–43, zoomed PIP around object);

to thereby produce a modified video stream (id.); and
causing, with the vision enhancement system, the modified video stream to be presented on a display device (Figs. 7, 12, 13, 15B, 15C, 15F; example displays).
The claimed invention first differs from Kerofsky in that the claimed invention specifies operation in a display mode that facilitates viewing by visually impaired viewers.  Kerofsky does not disclose this utility explicitly.  However, Dasher, directed to a zoom function for cable television teaches with respect to claim 1 receiving a request at a vision enhancement system to display a video stream in a display mode that facilitates viewing by visually impaired viewers (¶ 0034, aid for viewing by visually impaired viewer described as an application for zoom viewing).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide, market, or adapt the Kerofsky zoom system as suitable for visually impaired viewers, as taught by Dasher, with the predictable result of visually impaired persons using such a system readily suitable for this purpose.  M.P.E.P. § 2143(I)(F) (known work in one field of endeavor obvious to use in the same field or different fields based on predictable design incentives or other market forces).
The invention further differs from Kerofsky in that the claimed invention recites the vision enhancement system includes a trained, automated neural network that automatically identifies the unmodified ROI using an audio component of the video stream.  Kerofsky recites at ¶ 0057 updating a color histogram to estimate probabilities of tracked objects, which implies machine learning in a general sense, but does not recite a neural network solution as claimed explicitly.  However, Tanaka, directed to a video conference system teaches with respect to claim 1: a trained automated neural network that automatically identifies the unmodified ROI (5:44–6:67, using neural network to 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to construct the Kerofsky region of interest identifier using a neural network, as taught by Tanaka, in order to use additional cues such as gaze of people in a video or sound source in addition to motion detection alone in order to better determine the highest priority region of interest.  Tanaka 2:24–67.

Regarding claim 2, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, wherein combining, with the vision enhancement system, the magnified ROI with at least a portion of the video frame in which the ROI is located includes overlaying the magnified ROI over at least a portion of the corresponding unmodified ROI (Kerofsky ¶ 0055–56, floating enlargement PIP window overlaid above object of interest).

Regarding claim 5, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, wherein identifying the unmodified ROI includes receiving viewer input that identifies the unmodified ROI in the video stream (Kerofsky ¶ 0057, user selection provides basis of search).

Regarding claim 6, Kerofsky in view of Dasher and Tanaka teaches the method of claim 5, wherein the viewer input is received through . . . a viewer-interactive on-screen pointer overlaid on a presentation of the video stream on the display device (Kerofsky ¶ 0039, user-controlled on-screen pointer).

Regarding claim 7, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, wherein magnifying the unmodified ROI further comprises magnifying [it] by a default amount (Kerofsky ¶ 0056, automatic selection of zoom level).

Regarding claim 8, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, further comprising receiving user input specifying a magnification level (Kerofsky ¶ 0056, user-chosen zoom level) and magnifying the unmodified ROI by the specified magnification level (id.).

Regarding claim 9, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, wherein identifying the unmodified ROI further includes classifying the unmodified ROI as belonging to a class based on a type of content identified in the unmodified ROI (Kerofsky ¶ 0065, selecting tracked object based on various criteria).

Regarding claim 10, Kerofsky in view of Dasher and Tanaka teaches the method of claim 9, further comprising comparing the class in which the unmodified ROI has been classified to a predetermined list of ROI classes (Kerofsky ¶ 0065, fixed criteria for object tracking or criteria limited to those on menu)
and only performing the tracking and magnifying of the unmodified ROI if the class is included on the predetermined list of ROI classes (id.).

Regarding claim 11, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, wherein the combining includes centering the magnified ROI over a center of the unmodified ROI in the modified video stream (Kerofsky Figs. 15E–15F; magnifying region 1550 to region 1560).

Regarding claim 12, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, wherein the combining includes offsetting a center of the magnified ROI from a center of the unmodified ROI in the modified video stream (Kerofsky Fig. 12, magnified PIP region 1230 offset from unmagnified source region 1224).

Regarding claim 13, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, further comprising automatically and dynamically adjusting, without user intervention, the prescribed amount of magnification by which the unmodified ROI is magnified (Kerofsky ¶ 0056, automatic selection of zoom level).

Regarding claim 14, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, further comprising visually enhancing the magnified ROI for enhanced viewability by visually impaired users (Dasher ¶ 0034, apparent inherent result of ordinary and usual operation of zoom system).

Regarding claim 17, Kerofsky in view of Dasher and Tanaka teaches a vision enhancement system for modifying a video stream for display on a display device, comprising:
a vision analytics system (Kerofsky ¶ 0141, implementation on processor according to interpretation of all elements under 35 U.S.C. § 112(f)) configured to receive a request to display a video stream (¶¶ 0041–42, activation of tracking function; ¶ 0083, user selecting Picture-in-Picture (PIP) mode) in a display mode that facilitates viewing by visually impaired viewers (Dasher ¶ 0034, aid for viewing by visually impaired viewer described as an application for zoom viewing),

an ROI tracking system configured to track a location of the unmodified ROI in each of the video frames of the video stream subsequent to the current frame (¶¶ 0041–42, tracking object);
a region magnification module configured to magnify the unmodified ROI by a prescribed amount in at least some of the video frames in which the unmodified ROI is being tracked to produce a magnified ROI corresponding to an unmodified ROI (¶¶ 0042–43, zoomed PIP around object); and
an image combining module configured to combine, for each of the video frames in which the unmodified ROI is being tracked and magnified, the magnified ROI with at least a portion of the video frame in which the magnified ROI is located (¶¶ 0043, 0055–56; PIP)
to thereby produce a modified video stream (id.); where
the vision enhancement system includes a trained, automated neural network that automatically identifies the unmodified ROI (Tanaka 5:44–6:67, using neural network to determine layout of conference room and important locations; 8:55–9:9, using neural network to identify speaker; 7:39–52, control camera including zoom based on judgment of neural network of highest priority target of interest; 2:24–67, advantage of greater variety of video content cues to determine region of interest) using an audio component of the video stream (4:24–54, Fig. 4; microphones output to direction of sound arrival (DOA) functionality 113 and far-end system with video signal).

Regarding claim 18, Kerofsky in view of Dasher and Tanaka teaches the vision enhancement system of claim 17, wherein the image combining module is further configured to combine the magnified ROI with at least a portion of the video frame in which the ROI is located includes 

Regarding claim 19, Kerofsky in view of Dasher and Tanaka teaches the vision enhancement system of claim 17, wherein the vision analytics system is further configured to classify the unmodified ROI as belonging to a class based on a type of content identified in the unmodified ROI (Kerofsky ¶ 0065, selecting tracked object based on various criteria).

Regarding claim 20, Kerofsky in view of Dasher and Tanaka teaches the vision enhancement system of claim 17, wherein the region magnification module is further configured to automatically and dynamically adjust, without user intervention, the prescribed amount of magnification by which the unmodified ROI is magnified (Kerofsky ¶ 0056, automatic selection of zoom level).

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Kerofsky in view of Dasher and Tanaka as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0350565 A1 (“Rapport”).  Claim 15 is directed to enhancing the magnified ROI by changing a value of a video parameter according to a Markush group of parameters.  Kerofsky does not teach this limitation.  However, Rapport, directed to image magnification, teaches:
changing a value of at least one video parameter selected from the group consisting of luminosity (¶ 0026, reducing brightness outside zoomed region), contrast (id., reducing contrast)[,] and color gamut (id., black and white or grayscale mode).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Kerofsky system to change the contrast outside the zoomed PIP region, as taught by .

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Kerofsky in view of Dasher, Tanaka, and Rapport as applied to claim 15 above, and further in view of U.S. Patent application Publication No. 2011/0043644 A1 (“Munger”).  Claim 16 is directed to changing a parameter based on a user inputted type of visual impairment.  Rapport does not disclose this limitation.  However, Munger, directed to dynamic display of a region of interest, teaches:
receiving user input specifying a type of visual impairment for which viewability of the video stream is to be enhanced (¶¶ 0029–30, modifying images for specific color deficiencies implies input as to the nature and identity of these specific deficiencies),
wherein changing a value of at least one parameter includes changing the at least value based on the type of visual impairment (¶ 0049, magnifying an ROI followed by further processing such as changing brightness and contrast, sharpening edges, remapping colors, or moving ROI, all in accordance with a user’s vision deficiencies).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to enhance a magnified ROI as in Rapport according to a user’s specific vision deficiencies, as taught by Munger, for further enhanced viewing ability and comfort beyond magnification alone.  Munger ¶ 0049.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487